 
EXHIBIT 10.35
 
AMENDMENT TO LICENSE AGREEMENT
 
AMENDMENT, DATED AS OF OCTOBER 11, 2010, TO LICENSE AGREEMENT, dated as of May
28, 2010 (“License Agreement”), made by and between Li-ion Motors Corp., a
Nevada corporation, with its principal offices located at 4894 Lone Mountain
Road, Las Vegas, Nevada 89130 (the “Licensor”), and Lithium Electric Vehicle
Corp., having an office in the city of Calgary, in the Province of Alberta (the
“Licensee”).  Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such term in the License Agreement.
 
WHEREAS, the Licensor and the Licensee are parties to that certain License
Agreement, dated May 28, 2010;
 
WHEREAS, the License Agreement does not provide for a fixed term for the license
rights granted under the License Agreement; and
 
WHEREAS, the Licensor and the Licensee have agreed to provide for a term of 10
years for the License Agreement; and
 
WHEREAS, in accordance with the terms and conditions of the License Agreement,
the Licensor and the Licensee hereby approve the amendment of the License
Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:
 
 
2.
By their respective execution of this Agreement, the Licensor and the Licensee
agree that the term of the License Agreement shall be ten (10) years from the
May 28, 2010 effective date of the License Agreement.

 
2.            By their respective execution of this Agreement, the Licensor and
the Licensee agree that the License Agreement shall be amended by the addition
of a new Section 2.3 to read in its entirety as follows:
 
2.3           The term of this Agreement shall be for a period of ten (10) years
from the effective date set forth above, subject to the provisions hereof
providing for earlier termination upon the occurrence of an event of default or
otherwise as provided herein.
 
3.            Except as expressly provided herein, the License Agreement shall
continue in full force and effect.
 

 
LI-ION MOTORS CORP.
         
/s/ Stacey Fling
           
By:
           
Name: Stacey Fling
         
Title: President
 


 
 

--------------------------------------------------------------------------------

 
 

 
LITHIUM ELECTRIC VEHICLE CORP.
         
/s/ Rahim Mohamed
           
By:
           
Name: Rahim Mohamed
         
Title:  President
 


 
 

--------------------------------------------------------------------------------

 